Fourth Court of Appeals
                               San Antonio, Texas
                                   November 15, 2017

                                   No. 04-17-00119-CR

                                    Jasmine SIMMS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR10245
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER
             The State’s Motion for Extension of Time is hereby GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court